Citation Nr: 0216474	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  94-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a pneumothorax with fractured ribs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  Since then, the case has been 
transferred to the RO in St. Louis, Missouri.  The Board 
remanded the case in March 1997 and January 2001 for 
additional development.  That development has been completed, 
and the case in once again before the Board for review. 

The veteran testified at a hearing before a Member of the 
Board in August 1996.  That Board Member has since retired 
and therefore will not participate in the final determination 
of this appeal.  See 38 C.F.R. § 20.707 (2001) ("The Member 
or Members who conduct the hearing shall participate in 
making the final determination of the claims[.]").  However, 
the veteran has not indicated that he wants an additional 
hearing before another member of the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  Findings from pulmonary function testing show a Forced 
Expiratory Volume in one second (FEV-1) of 78 and 82 percent 
of the predicted value, and a FEV-1 to Forced Vital Capacity 
(FVC) ratio of 81 percent, and there has been clinical 
demonstration of wheezing.  



CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
pneumothorax with fractured ribs have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 
6843 (2001); 38 C.F.R. § 4.96, Diagnostic Code 6602, 6814 
(1996), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The Board remanded 
this case in March 1997 and again in January 2001 to obtain 
all outstanding treatment records which pertain to the 
disability at issue, and to afford the veteran a pulmonary 
examination.  That development has been accomplished.   The 
Board further observes that the discussions in the rating 
decision of August 1993; the statement of the case issued in 
November 1993; the supplemental statements of the case issued 
in May 1998 and July 2002; and various letters by the RO have 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  In a letter dated 
January 2002, the RO also notified the veteran of the 
evidence he is expected to obtain and which evidence VA will 
retrieve.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 U.S.C. 
§ 5103(a) is not required.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Disposition of the 
veteran's claim at the present time is appropriate.

II.  Discussion

The veteran injured his lungs and fractured several ribs in a 
motor vehicle accident while on active duty.  As a result, 
service connection was established for residuals of a 
pneumothorax with fractured ribs, which is currently rated at 
the noncompensable (zero percent) level.  In 1993, the 
veteran filed a claim for an increased (compensable) rating 
for this disability.  For the reasons set forth below, the 
Board finds that the evidence supports a 10 percent rating 
for the veteran's disability due to residuals of a 
pneumothorax with fractured ribs.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The Board notes that, by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders in 38 
C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the RO has evaluated the veteran's 
residuals of a pneumothorax with fractured ribs under both 
the former and the revised criteria.  

Prior to October 7, 1996, pneumothorax was evaluated under 38 
C.F.R. § 4.96, Diagnostic Code 6814 (1996).  This code 
provided that spontaneous pneumothorax was to be rated as 
totally (100 percent) disabling for a period of six months 
and thereafter any residuals were to be rated, by analogy, 
under Diagnostic Code (DC) 6602, which pertains to the rating 
of bronchial asthma.  Under DC 6602, a 10 percent rating was 
assigned for mild asthma with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation was provided for 
moderate asthma involving rather frequent asthmatic attacks 
(separated by only ten to fourteen day intervals) with 
moderate dyspnea on exertion between attacks.  See 38 C.F.R. 
§ 4.97, DC 6602 (1996).

Effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating respiratory disorders.  
See 38 C.F.R. § 4.97.  The veteran currently is receiving a 
noncompensable rating under Diagnostic Code 6843, which rates 
pneumothorax according to a general rating formula for 
restrictive lung disease.  Under this formula, the disability 
rating assigned is a function of spirometric values for 
certain values generated by pulmonary function testing.  A 10 
percent evaluation is appropriate where an FEV-1 is 71 to 80 
percent of what is predicted, the FEV-1 to FVC ratio is 71 to 
80 percent, or the DLCO is 66 to 80 percent of the predicted 
value.  A 30 percent evaluation is provided where the FEV-1 
is 56 to 70 percent of the predicted value, or the FEV-1 to 
FVC ratio is 56 to 70 percent, or the DLCO is 56 to 65 
percent of the predicted value.  See 38 C.F.R. § 4.97, DC 
6843.

The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such test reflect the best possible functioning of an 
individual, and are the figures used as the standard basis of 
comparison of pulmonary function.  61 Fed. Reg. 46720-46731, 
46723 (Sept. 5, 1996).

In this case, the Board finds that the evidence supports a 10 
percent rating for the veteran's disability under both the 
former and the revised criteria.  In this regard, pulmonary 
function testing in February 2002 disclosed a post-
bronchodilator FEV-1 reading of 78 percent of the predicted 
value, and a post-bronchodilator FEV1/FVC reading of 81 
percent.  These findings more closely approximate the 
criteria for a 10 percent rating under the general rating 
formula for restrictive lung disease.  In addition, a 
February 1998 VA outpatient treatment report noted the 
veteran's complaints of wheezing, particularly in the winter, 
which is also consistent with a 10 percent rating under DC 
6814.  Under these circumstances, the Board finds that the 
evidence supports a 10 percent rating for the veteran's 
disability due to residuals of a pneumothorax with fractured 
ribs.  

In reaching this decision, the Board also finds that an 
evaluation in excess of 10 percent is not warranted under 
either the former or the revised criteria.  As noted, a 30 
percent rating under DC 6814 required moderate asthmatic 
attacks occurring rather frequently (separated by only 10 to 
14 day intervals) with moderate dyspnea on exertion between 
attacks.  Although the veteran has reported musculoskeletal 
chest pain, he has reported few problems with respect to his 
ability to breathe.  

A July 1993 VA examination report includes a diagnosis of 
"musculoskeletal discomfort of the chest wall," but lists 
no diagnosis concerning any breathing impairment.  The 
veteran testified before a hearing officer at the RO in 
February 1994, as well as before a Member of the Board in 
August 1996.  At his Board hearing, the veteran indicated 
that he was unable to walk up one flight of stairs without 
having to grab onto the railing because of a knee disability 
and shortness of breath.  When examined by VA in June 1997, 
however, the veteran described his breathing as "good - pure 
and simple."   The diagnosis was "no evident disease of the 
lungs."   

At a February 2002 VA examination, the examiner noted that 
the veteran did not mention any problems or limitations due 
to respiration.  In particular, the veteran reported no 
shortness of breath or chest pain during exercise.  The 
examiner concluded that the veteran's chest pain was due to 
nerve damage that was unrelated to the cardiopulmonary 
system.  In summary, the examiner stated that the veteran had 
minimal residuals from the pneumothorax and fractured ribs.  
He explained that the veteran's only problem involved 
occasional left-sided chest pain that would last for only 
several seconds, which did not affect his ability to 
function.  In light of these findings, as no evidence shows 
that the veteran suffers from frequent, moderate asthmatic-
like attacks, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under DC 6814. 

An evaluation in excess of 10 percent is also not warranted 
under the revised criteria.  Pulmonary function testing in 
June 1997 disclosed an FEV-1 reading of 82 percent of the 
predicted value, while pulmonary function testing in February 
2002 disclosed an FEV-1 reading of 78 percent of the 
predicted value and an FEV1/FVC reading of 81 percent.  Since 
none of these readings falls at or below 70 percent, an 
evaluation in excess of 10 percent is not warranted under the 
general rating formula for restrictive lung disease.  

The Board has also considered numerous VA outpatient 
treatment reports dated from 1992 to 2001, none of which 
include pulmonary function testing or complaints involving 
frequent asthmatic attacks.  Indeed, radiographs of the 
veteran's chest performed in June 1997, November 1999, and 
April 2001 revealed no active pulmonary disease. 

In conclusion, the Board finds that the veteran's disability 
due to residuals of a pneumothorax with fractured ribs meets 
the criteria for a 10 percent evaluation.  The Board also 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for this disability. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  The 
evidence in this case shows that the veteran retired from the 
U.S. Postal Service for medical reasons unrelated to the 
disability at issue, and that he is currently employed in a 
retail store.  Also, there is no evidence that the veteran 
has been hospitalized during the pendency of this claim.  
Thus, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating for the veteran's residuals of a 
pneumothorax with fractured ribs is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

